NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                               :
RICHARD LEONCINI,                              :
                                               :       Civil Action No. 18-14554 (BRM) (DEA)
                       Plaintiff,              :
                                               :
               v.                              :                       OPINION
                                               :
SENATOR DIANNE FEINSTEIN,                      :
                                               :
                       Defendant.              :
                                               :

MARTINOTTI, DISTRICT JUDGE

       Before the Court is Plaintiff Richard Leoncini’s (“Plaintiff”) Complaint (ECF No. 1) and

Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 1-2). When a non-prisoner seeks to

proceed IFP under 28 U.S.C. § 1915, the applicant is required to submit an affidavit that sets forth

his assets and attests to the applicant’s inability to pay the requisite fees. See 28 U.S.C. § 1915(a);

Stamos v. New Jersey, Civ. A. No. 095828 (PGS), 2010 WL 457727, at *2 (D.N.J. Feb. 2, 2010),

aff’d, 396 F. App’x 894 (3d Cir. 2010) (“While much of the language in Section 1915 addresses

‘prisoners,’ section 1915(e)(2) applies with equal force to prisoner as well as nonprisoner in forma

pauperis cases.”); Roy v. Penn. Nat’l Ins. Co., No. 14–4277, 2014 WL 4104979, at *1 n.1 (D.N.J.

Aug. 19, 2014) (citations omitted). The decision whether to grant or to deny the application should

be based upon the economic eligibility of the applicant, as demonstrated by the affidavit. See

Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

       Having reviewed Plaintiff’s IFP application and accompanying exhibit (ECF Nos. 1-2 and

1-4), the Court finds leave to proceed IFP is warranted and the application is GRANTED.

Therefore, the Court is required to screen Plaintiff’s Complaint pursuant to 28 U.S.C.
  § 1915(e)(2)(B). Having review Plaintiff’s Complaint and having declined to hold oral argument

  pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below and for good

  cause appearing, Plaintiff’s Complaint is DISMISSED.

I.       STANDARD OF REVIEW

             Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

     civil actions in which a litigant proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B); Stamos

     v. New Jersey, Civ. A. No. 095828 (PGS), 2010 WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d,

 396 F. App’x 894 (3d Cir. 2010) (applying § 1915 to nonprisoners). When reviewing such actions,

     the PLRA instructs courts to dismiss cases that are at any time frivolous or malicious, fail to state

     a claim on which relief may be granted, or seek monetary relief against a defendant who is immune.

     Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

     1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

     Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

     Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

             Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA

     apply to the screening of his Complaint. “To survive a motion to dismiss, a complaint must contain

     sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

     544, 555 (2007)). “A pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

     elements of a cause of action will not do.’” Id. In order to survive a dismissal for failure to state a

     claim, a complaint must allege “sufficient factual matter to show that the claim is facially

     plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation

     omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the



                                                            2
   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Iqbal, 556 U.S. at 678. Furthermore, while pro se pleadings are liberally construed, they “still must

   allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

   704 F.3d 239, 245 (3d Cir. 2013).

II.      DECISION

             On October 2, 2018, Plaintiff filed a Complaint against Senator Dianne Feinstein 1 alleging

      violations of the Fifth, Sixth, Seventh, and Ninth Amendment of the United States Constitution.

      Specifically, Plaintiff contends he is “filing this case on behalf of the people of America” because,

      on September 30, 2018, “a criminal injustice of administration and Court laws [were] violated”

      when “a criminal proceeding took place on national TV [in] direct violation of the Constitution of

      the United States.” (ECF No. 1-1 at 1.) Plaintiff further states:

                     Although Congress princess [sic] this was not a criminal trial in fact
                     it was a criminal procedure enacted by Senator Dianne Feinstein to
                     which a federal court judge with an impeccable record has been
                     shamelessly deemed a sexual predator what’s a complete disregard
                     of his Fifth Amendment Sixth Amendment Seventh Amendment
                     and Ninth Amendment rights.

      (Id. (emphasis added).)

             Plaintiff fails to state a claim upon which relief may be granted. Plaintiff does not have

  standing to bring claims “on behalf of the people of America” for violations of an unspecified

  individual’s 2 constitutional rights. Therefore, Plaintiff’s Complaint is dismissed.




   1
    In an accompanying letter, Plaintiff states that he “wish[es] to file a complaint against the federal
  legislation branch of government.” (ECF No. 1-1 at 1.) However, only Senator Feinstein is named
  as a defendant.
   2
        Plaintiff fails to name the specific federal judge whose rights he believes were violated, and,
      given Plaintiff’s reference to a September 30th hearing of which the Court is unaware, the Court
      will not make any assumptions.
                                                            3
III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon

which relief can be granted. Plaintiff has 30 days to file a final amended complaint curing the

deficiencies addressed herein. An appropriate Order follows.



Date: October 3, 2018                                      /s/Brian R. Martinotti
                                                           BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE




                                                   4
